Citation Nr: 0533865	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial compensable rating for bruised 
ribs.

3.  Entitlement to an initial compensable rating for memory 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Chicago, Illinois.  The veteran was provided a 
Travel Board hearing before the undersigned Veterans Law 
Judge in July 2001.  Subsequently, this case was before the 
Board and remanded to the RO in October 2001 and again in 
July 2003 for additional development.  In August 2005, the 
veteran was informed that the remand instructions had been 
completed and the case was being forwarded back to the Board.  
In September 2005, the veteran submitted a letter to the 
Board stating that he would like to have a hearing before a 
Member of the Board of Veterans' Appeals.  The applicable law 
states that the veteran has a right to a hearing, but does 
not specifically prohibit the veteran from requesting another 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 2002) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2005).  Further, given that over 4 years have passed since 
his prior hearing, it is logical to infer from his request 
that he has additional pertinent evidence to present through 
personal testimony.

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO, or obtain 
documentation from the appellant to the 
effect that he no longer wishes such a 
hearing.  Full documentation of all 
contact with the appellant should be 
placed in the claims file, as well as a 
complete record of the appellant's 
appearance or failure to appear at any 
scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

